Filed 9/2/16 P. v. Bontemps CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C079187

                   Plaintiff and Respondent,                                     (Super. Ct. No. 08F06199)

         v.

GREGORY BONTEMPS,

                   Defendant and Appellant.




         Defendant Gregory Bontemps appeals from the trial court’s denial of his seventh
petition for resentencing pursuant to Penal Code section 1170.126.1 He contends the trial
court erred in failing to separately evaluate each of his three convictions for eligibility for
resentencing. We affirm the trial court’s orders.




1   Undesignated statutory references are to the Penal Code.

                                                             1
                                     BACKGROUND
       In July 2008, Charlene and defendant, her then husband, got into an argument
about her son, Anthony. Over the next few hours, Charlene and defendant both drank
alcohol and continued to argue. After Charlene fell asleep, defendant woke her by
grabbing her by the hair, pulling her into a sitting position, and saying, “Bitch, make me
some dinner.” Charlene fought back and defendant swung her down toward the ground
and punched her in the back and in the nose. Blood gushed out of her nose covering her
hands and face and spreading to her clothing, the sheets, the bedroom and bathroom
floors, furniture, and the walls.
       While her nose was still bleeding, defendant told her several times he would kill
her. He also said if she called the police, she would be “done before they hit the corner.”
He told her if she called her son, he would kill her son as well. These threats frightened
Charlene because of defendant’s “violent criminal past.” Accordingly, she did not
immediately call the police or her son.
       Defendant made Charlene clean the blood off herself, the floors, and the sheets.
After she cleaned up her blood, defendant told her to lie down, which she did because she
remained afraid of defendant because of his “violent criminal past.” Eventually, she fell
asleep. The following morning, when defendant left the house and went to the store,
Charlene called 911 and defendant’s parole agent to report the previous evening’s assault.
Then she called her son.
       The police took Charlene’s statement and photographs of her injuries. She had
bruises on her leg and back, a contusion and swelling to her nose, a cut lip, and a sore
head. Defendant was arrested away from the home.
       Subsequently, Charlene visited defendant in jail, deposited money into his jail
account, and wrote him letters. In those letters she told him she still cared for him, but
was moving his things out of the home. Charlene acknowledged that while defendant



                                              2
was in jail, she cashed some of his worker’s compensation checks and not all of the
money went to defendant.
       Charlene underwent domestic violence counseling, during which defendant wrote
her letters trying to persuade her to drop the case, stay away from court, and make herself
unavailable. He assured her “it” would never happen again. Defendant also enlisted his
mother’s aid in attempting to convince Charlene to drop the charges against him.
       Defendant sent Charlene numerous letters, including one in which he apologized
for what had happened between them. Defendant called Charlene from jail up to 20
times a day, until she obtained a restraining order. In January 2009, Charlene filed for
divorce and the divorce was finalized in September or October 2009.
       Defendant was convicted of spousal abuse (§ 273.5, subd. (a)), making criminal
threats (§ 422), and intimidating a witness (§ 136.1, subd. (b)(1)). The trial court
sustained two strike allegations and sentenced defendant to 25 years to life, imposing the
term for the criminal threats conviction, while staying the 25-year-to-life terms on the
other two counts pursuant to section 654. A panel of this court affirmed defendant’s
conviction in an unpublished opinion on March 2, 2012.
       On November 20, 2012, defendant filed a petition for habeas corpus that contained
a request for relief pursuant to section 1170.126. The trial court denied the petition and
request on January 22, 2013. Defendant filed a notice of appeal for the order on
December 3, 2013. Since the notice was late, the superior court marked it as received but
not filed.
       On January 30, 2013, defendant filed another habeas petition that again sought
section 1170.126 resentencing. The trial court construed part of the petition as a section
1170.126 petition, and denied the entire petition on March 25, 2013.
       Defendant filed a section 1170.126 resentencing petition on November 14, 2013.
The trial court denied that petition on December 11, 2013. On December 4, 2014, four
habeas petitions filed by defendant were transferred to the trial court because the petitions

                                             3
sought relief pursuant to section 1170.126. The trial court construed the habeas petitions
as section 1170.126 petitions and denied them on December 15, 2014.
        Defendant filed a section 1170.18 petition for resentencing on December 24, 2014.
The trial court denied the petition on January 2, 2015.
        The trial court received defendant’s eighth section 1170.126 request for relief on
April 6,, 2015. The trial court denied it on April 7, 2015, finding defendant was
ineligible for resentencing on all counts because his criminal threats conviction was a
serious felony and because he inflicted great bodily injury on his victim as part of a single
course of continuous conduct encompassing all three of his offenses.
        Defendant filed a notice of appeal from the April 7, 2015, denial on April 20,
2015.
                                       DISCUSSION
        Defendant contends that the trial court’s finding that he was ineligible for
resentencing on the spousal abuse and witness intimidation counts was erroneous because
his criminal threats conviction did not render him ineligible as to those counts and the
court’s finding that he inflicted great bodily injury was incorrect.
        Section 1170.126 allows certain defendants serving a life term for a third strike to
petition for resentencing as to crimes that are not serious or violent felonies. (§ 1170.126,
subds. (b), (e).) “ ‘Any person serving an indeterminate term of life imprisonment
imposed pursuant to’ the three strikes law may file a petition for a recall of his or her
sentence within two years after the Act’s effective date ‘or at a later date upon a showing
of good cause.’ ” (People v. Yearwood (2013) 213 Cal. App. 4th 161, 170 (Yearwood),
quoting § 1170.126, subd. (b).) Pendency of the appeal of the original conviction is good
cause for a delay in filing the petition. (Yearwood, at p. 177.)
        Section 1170.126 was enacted as part of Proposition 36. (Yearwood, supra,
213 Cal.App.4th at p. 167.) Proposition 36’s effective date is November 7, 2012.
(People v. Johnson (2015) 61 Cal. 4th 674, 687.) The only matter before us is defendant’s

                                              4
last section 1170.126 petition, which the trial court received on April 6, 2015, about five
months after the expiration of the two-year filing period. Defendant did not establish
good cause for the delay in his petition and does not attempt to do so on appeal.2 While
the trial court did not rely on this reason for its denial, the Attorney General asserts it on
appeal, and defendant did not address the matter in his opening brief and did not file a
reply brief.
       “In reviewing a trial court’s decision, we review the result, not the reasoning. A
decision right in result will not be reversed because it is based on an erroneous theory.
[Citation.]” (Florio v. Lau (1998) 68 Cal. App. 4th 637, 653.) We therefore do not
address the merits of defendant’s contentions since the petition should have been denied
as time barred.
                                       DISPOSITION
       The judgment (order) is affirmed.




                                                                RAYE             , P. J.


We concur:


          MAURO              , J.


          HOCH               , J.




2 Since defendant’s conviction was affirmed on March 2, 2012, the appeal in that case
does not establish good cause for the delay in filing the section 1170.126 petition that is
the subject of this appeal.

                                               5